       Case 4:18-cv-03853 Document 1 Filed on 10/17/18 in TXSD Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


XOCHITL VILLANUEVA,

                Plaintiffs,

        v.                                            Civil Action No. _____________

ALLSTATE INSURANCE COMPANY,

                Defendant.


                                        ORIGINAL COMPLAINT

        1.      Xochitl Villanueva (“Plaintiff(s)”) brings this action for breach of contract in

accordance with the National Flood Insurance Act of 1968 (“NFIA”), 42 U.S.C. §§ 4001-4129

(2012), seeking the payment of insurance proceeds wrongly withheld by Allstate Insurance

Company (“Defendant”).

                                   JURISDICTION AND VENUE

        2.      The Court has jurisdiction over this action and the Defendant pursuant to 42

U.S.C. § 4072. Federal courts, like this Court, have original and exclusive subject matter

jurisdiction over cases involving disputed disallowance or partial disallowance of federal flood

insurance claims proceeds, regardless of the amount in controversy.

        3.      The Court has personal jurisdiction over Defendant because Defendant does

business in and is authorized to do business in the State of Texas and because Defendant issued a

policy of flood insurance covering property that is located in this district.

        4.      Venue is proper in this district pursuant to 42 U.S.C. § 4072, as Plaintiff’s insured

property is located in this district.



                                                  1
        Case 4:18-cv-03853 Document 1 Filed on 10/17/18 in TXSD Page 2 of 5



                                           PARTIES

        5.     For all relevant times, Plaintiff owned a house at 5902 Bayou Boulevard,

Baytown, Texas 77521.

        6.     Defendant is a private insurance company organized under the laws of the State of

Illinois with its principal place of business at 2775 Sanders Rd, Northbrook, IL 60062.

        7.     Defendant is authorized to do business in Texas and has designated CT

Corporation System located at 1999 Bryan St., Suite 900, Dallas, TX 75201-3136 as its agent for

service of process.

                                 PLAINTIFF’S FLOOD LOSS

        8.     Defendant participates in the Federal Emergency Management Agency’s

(“FEMA”) Write Your Own (“WYO”) program, through which it issues National Flood

Insurance Program (“NFIP”) policies as FEMA’s fiduciary, including the policy at issue in this

suit.

        9.     Pursuant to 44 C.F.R. Sections 62.23(d) and (i)(6), Defendant was and is

responsible for arranging the adjustment, settlement, payment, and defense of all claims arising

under the policy.

        10.    Pursuant to 44 C.F.R. Section 62.23 (i)(1), Insurer was and is responsible for

adjusting claims in accordance with general company standards, guided by NFIP Claims

manuals.

         11.   Plaintiff’s property at 5902 Bayou Boulevard, Baytown, Texas 77521 sustained

significant flood damage as a result of Hurricane Harvey in August of 2017.

         12.   Defendant issued an NFIP flood insurance policy (Policy No. 4807549111) on

Plaintiff’s house (“Insurance Policy”).



                                                2
        Case 4:18-cv-03853 Document 1 Filed on 10/17/18 in TXSD Page 3 of 5



         13.     Plaintiff paid all premiums when due and the Insurance Policy issued by

Defendant was in full force and effect at the time of the loss.

         14.     The Insurance Policy insures against “direct physical loss by or from flood to []

insured property.” 44 C.F.R. Pt. 61, App. A(1), Art. I (2012). 1

         15.     Plaintiff has incurred and/or will incur significant expenses to restore the

home to its pre-flood condition after the flood damage that occurred in August 2017.

         16.     Plaintiff filed a claim on the Insurance Policy with Defendant, which dispatched

an adjuster to estimate the loss.

         17.     The adjuster prepared an estimate but failed to abide by the terms of the Insurance

Policy, the Defendant’s general company claims handling standards, and/or with NFIP claims

manuals.

         18.     Plaintiff submitted a sworn Proof of Loss dated August 27, 2018 to Defendant.

That Proof of Loss sought payment for $175,000.00, less prior payments and the policy

deductible.

         19.     The amount in the submitted Proof of Loss is based on a firsthand inspection and

damage assessment prepared by Plaintiff’s experts. The Proof of Loss attached supporting

documentation, which included a room-by-room, line-by-line, unit cost damage estimate.

Plaintiff’s experts found that the flood damage greatly exceeded the amount and scope of the

Defendant’s adjuster.

         20.     Defendant failed to issue payment on the Plaintiff’s timely submitted Proof of

Loss.




1
 The terms of Plaintiff’s Insurance Policy conform to FEMA’s Standard Flood Insurance Policy General Property
Form, which is codified at 44 C.F.R. Part 61, Appendix A(1) (2016).

                                                       3
      Case 4:18-cv-03853 Document 1 Filed on 10/17/18 in TXSD Page 4 of 5



        21.    Plaintiff has filed this suit to recover the balance owed on the Proof of Loss that

Defendant wrongfully denied.

                                        COUNT I
                                   BREACH OF CONTRACT

        22.    Plaintiff hereby repeats and incorporates by reference the allegations in the

preceding paragraphs of this Complaint as if set forth fully herein.

        23.    Plaintiff and Defendant entered into an insurance contract when Plaintiff

purchased and Defendant issued the Insurance Policy.

        24.    Plaintiff maintained the Insurance Policy on which Plaintiff paid premiums and

that was in good standing at the time the insured property sustained a flood loss in August 2017.

        25.    Plaintiff submitted a Proof of Loss demanding payment. That Proof of Loss was

timely and complied with all requirements of the Insurance Policy.

        26.    Plaintiff has complied with all obligations owed under the Insurance Policy.

        27.    Defendant, however, has breached its contractual obligation by wrongfully

denying coverage and failing to issue payment for the amount owed on this claim as documented

by Plaintiff’s Proof of Loss.

        28.    Defendant’s improper denial has harmed Plaintiff by denying the money to which

Plaintiff is entitled under the terms of the Insurance Policy.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Issue a summons to Defendant;

       B.      Enter judgment for Plaintiff in an amount not less than the Proof of Loss minus

any amounts paid by the Defendant;




                                                  4
      Case 4:18-cv-03853 Document 1 Filed on 10/17/18 in TXSD Page 5 of 5



       C.     Award such attorneys’ fees and costs as Plaintiff may be entitled under the Equal

Access to Justice Act, 28 U.S.C. § 2412(d); and

       D.     Award such other relief as the Court deems just and proper.

                                                      Respectfully submitted,


October 16, 2018                                      s/ Shane McClelland
                                                      Shane McClelland
                                                      TX Bar# 24046383
                                                      SDTX Bar No.: 642324
                                                      Attorney-in-Charge for Plaintiff
                                                      The Law Offices of Shane McClelland
                                                      24275 Katy Freeway, Suite 400
                                                      Katy, Texas 77494
                                                      Phone: (713) 987-7107
                                                      Fax: (832) 827-4207
                                                      Email: Shane@hmtrial.com

                                                      Martin Bienstock
                                                      SDTX Bar No.: 3265151
                                                      Weisbrod Matteis & Copley PLLC
                                                      1200 New Hampshire Avenue NW
                                                      Suite 600
                                                      Washington, DC 20036
                                                      Phone: (202)751-2002
                                                      Fax: (202)478-1795
                                                      Email: mbienstock@wmclaw.com


                                                      Attorneys for Plaintiff




                                                  5
